            Case 5:18-cv-05062-EJD Document 104 Filed 08/19/19 Page 1 of 2


 1    Tina Wolfson, SBN 174806
      twolfson@ahdootwolfson.com
 2    Theodore W. Maya, SBN 223242
      tmaya@ahdootwolfson.com
 3    AHDOOT & WOLFSON, PC
      10728 Lindbrook Drive
 4    Los Angeles, CA 90024
      Tel: 310-474-9111; Fax: 310-474-8585
 5

 6    Counsel for Plaintiff, Aichi Ali

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10                                                           Case No. 5:18-cv-05062-EJD
11   IN R: GOOGLE LOCATION HISTORY
     LITIGATION
12                                                           NOTICE OF CHANGE IN COUNSEL

13

14

15

16

17

18

19           TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

20           Plaintiffs hereby give notice that Alex R. Straus (State Bar No. 321366), who previously

21   entered his appearance on behalf of Plaintiff in the action Aichi Ali v. Google Inc., No. 5:18-cv-06262-

22   EJD (N.D. Cal.), is no longer affiliated with the law firm of Ahdoot & Wolfson, PC and no longer

23   represents Plaintiff in this action.

24           Plaintiff Aichi Ali continues to be represented by Tina Wolfson and Theodore Maya of the law

25   firm of Ahdoot & Wolfson, PC, and Plaintiff’s other counsel of record. No other changes are requested

26   at this time regarding Plaintiff’s counsel of record.

27

28

                                       NOTICE OF CHANGE IN COUNSEL
                                         CASE NO. 5:18-CV-05062-EJD
                                                     1
           Case 5:18-cv-05062-EJD Document 104 Filed 08/19/19 Page 2 of 2


 1   Dated: August 19, 2019             Respectfully submitted,

 2
                                        AHDOOT & WOLFSON, PC
 3

 4

 5
                                        Tina Wolfson
 6                                      Theodore Maya
                                        10728 Lindbrook Drive
 7                                      Los Angeles, California 90024
 8                                      Tel: 310-474-9111
                                        Fax: 310-474-8585
 9                                      twolfson@ahdootwolfson.com
                                        tmaya@ahdootwolfson.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                              NOTICE OF CHANGE IN COUNSEL
                                CASE NO. 5:18-CV-05062-EJD
                                            2
